

115 HR 6913 IH: Blockchain Promotion Act of 2018
U.S. House of Representatives
2018-09-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6913IN THE HOUSE OF REPRESENTATIVESSeptember 26, 2018Mr. Guthrie (for himself and Ms. Matsui) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Oversight and Government Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo direct the Secretary of Commerce to establish a working group to recommend to Congress a
			 definition of blockchain technology, and for other purposes.
	
 1.Short titleThis Act may be cited as the Blockchain Promotion Act of 2018. 2.Working group to recommend definition of blockchain technology (a)EstablishmentNot later than 90 days after the date of the enactment of this Act, the Secretary of Commerce shall establish within the Department of Commerce a working group to be known as the Blockchain Working Group.
			(b)Membership
 (1)In generalThe Blockchain Working Group shall be composed of a number of members to be determined by the Secretary, to be appointed in accordance with paragraph (2).
				(2)Appointment
 (A)Representatives of Federal agenciesThe Secretary shall designate Federal agencies to be represented on the Block­chain Working Group, as the Secretary considers appropriate to ensure representation of a cross-section of Federal agencies that could use or benefit from blockchain technology. The head of each agency so designated shall appoint an officer or employee of such agency to serve as a member of the Blockchain Working Group.
					(B)Representatives of nongovernmental stakeholders
 (i)In generalThe Secretary shall appoint representatives of non­gov­ern­men­tal stakeholders with respect to blockchain technology to serve as members of the Blockchain Working Group.
 (ii)Representation of certain stakeholders requiredThe members of the Blockchain Working Group appointed under clause (i) shall include representatives of the following:
 (I)Information and communications technology manufacturers, suppliers, software providers, service providers, and vendors.
 (II)Subject matter experts representing industrial sectors other than the technology sector that the Secretary determines can benefit from blockchain technology.
 (III)Small, medium, and large businesses. (IV)Individuals and institutions engaged in academic research relating to blockchain technology.
 (V)Nonprofit organizations and consumer advocacy groups engaged in activities relating to blockchain technology.
 (VI)Rural and urban stakeholders. (c)Report to Congress (1)In generalNot later than 1 year after the date of the enactment of this Act, the Blockchain Working Group shall submit to Congress a report that contains—
 (A)a recommended definition of the distributed ledger technology commonly referred to as blockchain technology; and (B)recommendations for—
 (i)a study to be conducted by the Assistant Secretary of Commerce for Communications and Information, in coordination with the Federal Communications Commission, on the impact of blockchain technology on electromagnetic spectrum policy;
 (ii)a study that examines a range of potential applications, including non-financial applications, for blockchain technology; and
 (iii)opportunities within Federal agencies to use blockchain technology. (2)Consideration of recommendations in draft NIST reportIn making recommendations under paragraph (1), the Blockchain Working Group may consider any recommendations contained in the draft of National Institute of Standards and Technology Internal Report 8202, entitled Blockchain Technology Overview, that was released in January 2018.
 (d)DefinitionsIn this section: (1)Federal agencyThe term Federal agency means an agency, as defined in section 551 of title 5, United States Code.
 (2)SecretaryThe term Secretary means the Secretary of Commerce. 